Citation Nr: 0717853	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-00 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to April 1970.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an April 2004 rating 
decision by the Reno, Nevada, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's PTSD results in impairment no greater than 
occupational and social impairment with reduced reliability 
and productivity; occupational and social impairment with 
deficiencies in most areas due to symptoms such as suicidal 
ideation, obsessional rituals, speech disturbances, or other 
symptoms of like gravity is not shown.

2.  The veteran's compensable service-connected disabilities, 
PTSD rated 50 percent and diabetes mellitus rated 20 percent, 
are not of such severity as to preclude his participation in 
any regular substantially gainful employment.


CONCLUSIONS OF LAW

1.  A rating in excess of 50 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (Code) 9411 
(2006).

2.  The scheduler requirements for TDIU are not met, and TDIU 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) 

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of the 
information and evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi,16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159 (b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding TDIU, a formal VCAA notice letter was issued in 
November 2003, prior to the rating decision on appeal.  The 
VCAA letter notified the veteran of what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and that the claimant must submit any evidence in his 
possession that pertains to the claim.  A January 2005 letter 
provided VCAA notice on the PTSD rating issue.  While this 
notice did not precede the initial AOJ determination in the 
matter, the Board finds that the timing defect was harmless.  
The contents of the notice ultimately given fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has had an opportunity to respond 
and supplement the record.  The claim was thereafter 
readjudicated.  See May 2005 SSOC.  Therefore, to decide the 
appeal would not be prejudicial to the claimant.  

The veteran has not been provided with additional notice 
regarding effective dates of awards.   See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, as the decision 
below does not involve an award of a benefit, the matter 
regarding the lack of such notice is moot. 

Regarding VA's duty to assist claimants in obtaining evidence 
needed to substantiate a claim, the veteran's VA treatment 
records are on file, as is his Vocational Rehabilitation 
folder.  There is no indication that any relevant records 
remain outstanding.  The veteran has been afforded multiple 
VA examinations.  

In May 2005, the veteran failed to report for a scheduled VA 
Travel Board hearing.  A subsequent report of contact noted 
that he intended to visit the RO to withdraw his appeal.  He 
did not complete such action, and his representative 
requested that the case be forwarded to the Board.  VA's duty 
to assist the veteran is met.

II.  Factual Background

Service connection for PTSD was granted in a May 2002 rating 
decision, and a 50 percent rating was assigned from January 
2001.  The veteran filed his current claim for increase in 
August 2003.

A May 2001 VA outpatient treatment record noted the veteran's 
wife had left him and he was living with his son and his 
son's family; he got along well with them.  He reported that 
he was having problems obtaining work as a carpenter due to 
his irritability, but he believed he could work if he could 
find a job.  He related that he would search for jobs in his 
truck, and take a job for a week or so.  He last worked in 
February 2001.

On VA psychiatric examination in February 2002, it was noted 
that the veteran reported he was better able to handle his 
PTSD symptoms than he had a year earlier.  He kept in contact 
with his ex-wife, and they talked all the time.  He reported 
difficulty with getting along with foremen; he had been fired 
from a lot of jobs for this reason.  The veteran was working, 
and he attended church on Sundays.  On examination, there was 
no impairment of thought processes or communication.  No 
delusions or hallucinations were noted.  The veteran was 
dressed neatly and showed good hygiene.  He was not suicidal 
or homicidal; he indicated that he lived for his grandkids.  
He was fully oriented and had an excellent memory.  He denied 
panic attacks.  The examiner noted that the veteran currently 
had no friends.  His prognosis was poor.

A June 2002 treatment record noted that the veteran had a new 
girlfriend and his mood, anger, and anxiety were improved.  
Work was going well.

On October 2003 VA psychiatric examination, the veteran 
reported symptoms of insomnia, depression, nervousness, and 
paranoia.  He continued to work when he could get carpentry 
jobs.  He saw his grandchildren regularly.  On examination, 
there was no impairment of thought or communications.  He was 
neatly and cleanly dressed, with good hygiene.  There was no 
inappropriate behavior, and no homicidal ideation.  The 
veteran wished he was dead once in a while; but when he was 
with his grandchildren, he did not want to be dead.  He was 
fully oriented and his memory was good.  He was currently in 
good spirits.  The examiner noted that the veteran's 
psychosocial functioning was fair and his quality of life was 
fair to good, with his visiting and socializing with his 
children and grandchildren regularly.  His prognosis was fair 
to poor.

On VA diabetes examination in October 2003, no restriction of 
activity or diet was noted.  The veteran had not had any 
hypoglycemic reactions and was not on insulin.  The diagnosis 
was diabetes mellitus without evidence of complications at 
this time.

The veteran was enrolled in Vocational Rehabilitation but 
discontinued it in April 2004 as a result of "financial and 
health issues."

III.  Legal Criteria and Analysis

PTSD

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined the average impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

PTSD is rated under the general formula for rating mental 
disorders, which provides a 100 percent rating where there is 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  .

The current 50 percent rating is warranted for PTSD when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Code 9411.
When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).  

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
such rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

On close review of the record, the Board finds no indication 
that symptoms of the veteran's PTSD are of (or approximate) 
such nature and gravity as to warrant a 70 percent rating.  
Occupational and social impairment with deficiencies in most 
areas is not shown.  The veteran has specifically denied 
suicidal ideation.  He has not exhibited obsessional rituals.  
His speech has been logical.  Episodes of near-continuous 
panic or depression affecting ability to function 
independently are not shown; the veteran is independent as to 
daily living concerns.  He does not exhibit impaired impulse 
control, spatial disorientation, or neglect of personal 
appearance and hygiene (he is described as neat and clean).  
He appears to adapt to stressful circumstances (he and his 
ex-wife maintain cordial contact).  No other symptoms of a 
nature and gravity commensurate with the criteria for a 70 
percent rating for PTSD are shown.  In short, the symptoms 
shown do not satisfy, or approximate, the criteria for the 
next higher, 70 percent rating. 

TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1996); 38 C.F.R. §§ 4.1, 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  . . . The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  See Van 
Hoose, supra, at 363; 38 U.S.C.A. § 4.16(a).

The veteran's compensable service-connected disabilities are 
PTSD rated 50 percent and diabetes mellitus rated 20 percent.  
His combined service connected disability rating is 60 
percent.  Thus, the scheduler criteria for TDIU under 38 
C.F.R. § 4.16(a) are not met.

The analysis must then progress to consideration of 38 C.F.R. 
§ 4.16(b).  The Board must determine whether the veteran is 
unemployable due to his service-connected disabilities 
regardless of their ratings.  This regulation provides that 
the established VA policy is that "all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled."  However, in these cases, in 
order for the veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect some 
circumstance which places the claimant in a different 
position from other veterans with the same rating.

First, there is no indication in the record that the 
veteran's service connected diabetes mellitus impacts 
substantially on his ability to work.  The record reflects 
that it requires no restriction of activity or diet, and the 
veteran is not on insulin.  The disability picture presented 
by the veteran's PTSD as it pertains to employability does 
not show that the impact of the veteran's PTSD is such that 
it places him outside of the norm and renders him 
unemployable despite the fact that symptoms of PTSD do not 
satisfy the schedular criteria for TDIU.  The treatment 
records and VA examination reports show he continued to be 
employed when he was able to obtain construction jobs.  He 
reported difficulty getting along with foremen on jobs at 
times, but was usually able to get jobs when he needed them.

Furthermore, the evidence of record does not reflect that the 
psychiatric symptoms objectively shown are of such nature and 
degree as to preclude employment.  Clinically, the veteran 
has appeared alert and oriented, and exhibited appropriate 
affect; he had clear cognition and logical associations.  He 
attends to his daily living requirements, and attends to his 
own shopping, factors which reflect coping skills.  

While the veteran apparently discontinued his Vocational 
Rehabilitation in 2004 due to financial and health issues, 
there is no indication in the record that he is precluded 
from engaging in gainful employment by virtue of his service-
connected PTSD and/or diabetes mellitus.  The preponderance 
of the evidence is against this claim.  Accordingly, it must 
be denied.


ORDER

A rating in excess of 50 percent for PTSD is denied.

TDIU is denied. 



____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


